COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Humphreys and Agee
Argued at Chesapeake, Virginia


DERECK EARL MAJETTE, S/K/A
 DERRICK EARL MAJETTE
                                           MEMORANDUM OPINION * BY
v.   Record No. 1400-01-1                   JUDGE ROBERT P. FRANK
                                                AUGUST 20, 2002
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                      James A. Cales, Jr., Judge

            S. H. Weaver, Sr. (Weaver Law Offices, on
            brief), for appellant.

            Kathleen B. Martin, Assistant Attorney
            General (Jerry W. Kilgore, Attorney General,
            on brief), for appellee.


     Dereck Earl Majette, s/k/a Derrick Earl Majette (appellant)

was convicted in a jury trial of one count of malicious wounding,

in violation of Code § 18.2-51; two counts of use of a firearm in

the commission of a felony, in violation of Code § 18.2-53.1; and

one count of robbery, in violation of Code § 18.2-58.      On appeal,

he contends the trial court erred in admitting into evidence the

transcribed testimony of the victim, taken during the preliminary

hearing.   He argues the use of this transcript denied him the

right to due process because the translation was inaccurate and



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
because the court did not appoint the interpreter.    Finding no

error, we affirm.

                             BACKGROUND 1

     Appellant and a codefendant, Maurice Saunders, 2 were charged

with a number of offenses.    Mejri Ridah was the victim of these

offenses.    Ridah testified, through an interpreter, at the joint

preliminary hearing.    Ridah died prior to the trial.

     Prior to the jury trial, the Commonwealth moved for the

reading into the record of the preliminary hearing transcript of

Ridah's testimony as substantive evidence. 3   Appellant objected.

     Ridah's first language was a form of Arabic. 4   Prior to the

preliminary hearing in general district court, the Commonwealth

sought to have Ridah's co-worker, who spoke Arabic, translate for

the court.    The codefendant objected to that interpreter, so the

Commonwealth offered a French-speaking interpreter, knowing the

witness spoke French as a second language.     The trial court

recessed for the French interpreter to speak with the witness and

to determine if they could sufficiently converse in French.


     1
       We do not discuss the facts of the offenses because they
are not relevant to the issues before us.
     2
       The codefendant's convictions were upheld by this Court.
Saunders v. Commonwealth, 38 Va. App. 192, 562 S.E.2d 367 (2002).
That opinion currently is before the Supreme Court of Virginia on
a petition for appeal, pursuant to Rules 5:14 and 5:17.
     3
       A complete transcript of the preliminary hearing is not
part of the record.
     4
         The witness was born in France, but primarily spoke Arabic.

                                - 2 -
Although the witness was more "comfortable" speaking Arabic, he

agreed to proceed with the French interpreter.

     The general district court judge swore in the French

interpreter without objection by appellant.    At no time during the

preliminary hearing did appellant object to the competency of the

interpreter, the accuracy of the transcript, or the process used

to appoint the interpreter.

     The circuit court allowed the Commonwealth to read into the

record, as substantive evidence, the transcript of Ridah's

preliminary hearing testimony.    This transcript included only the

English translation, not the French spoken by Ridah and the

interpreter.

                                ANALYSIS

     Appellant contends the trial court erred in allowing the

transcript into evidence.5    He couches his argument in "due

process" terms, claiming the translation was inaccurate and,

therefore, inadmissible.     Appellant contends the general district

court failed to determine whether the interpreter and the witness

were fluent in French.   Appellant further contends the general

district court judge violated the requirements of Code § 19.2-164




     5
       Appellant did not object to the qualifications of the
interpreter or the accuracy of the translation during the
preliminary hearing. If appellant had expressed concern at that
time, the general district court could have taken corrective
action.


                                 - 3 -
by not "appointing" an interpreter.   The Commonwealth concedes no

written order of appointment was entered.

     Code § 19.2-164 states, in part:

          In any criminal case in which a
          non-English-speaking person is a victim or
          witness, an interpreter shall be appointed
          by the judge of the court in which the case
          is to be heard unless the court finds that
          the person does not require the services of
          a court-appointed interpreter. An
          English-speaking person fluent in the
          language of the country of the accused, a
          victim or a witness shall be appointed by
          the judge of the court in which the case is
          to be heard, unless such person obtains an
          interpreter of his own choosing who is
          approved by the court as being competent.

This statute does not direct a court to make specific findings of

eligibility or qualification nor does it require the court to

produce a written order appointing an interpreter.   Additionally,

although a circuit court generally speaks only through its written

orders, Austin v. Consolidation Coal Co., 256 Va. 78, 81, 501
S.E.2d 161, 162 (1998), appellant has cited no law, nor have we

found any authority, that requires a general district court6 to

memorialize its rulings in written orders.   Here, the general

district court judge implicitly approved the interpreter by


     6
       A general district court is a court "not of record," as
opposed to a circuit court, i.e., a trial court, which is a
court "of record." Va. Const. art. VI, § 1 (trial courts are
courts of record); Code § 16.1-69.5 (general district courts are
courts not of record). We do acknowledge the better practice
for a general district court is to memorialize its rulings in
writing, and some statutes do require written findings or
orders. See, e.g., Code § 18.2-67.9 (allowing closed-circuit
testimony in sexual abuse cases).

                              - 4 -
swearing her in and accepting her translation.       We find this

satisfied the requirements of Code § 19.2-164.

     "[T]he use of an interpreter is a matter committed to the

sound discretion of the trial court."     Stubblefield v.

Commonwealth, 10 Va. App. 343, 350, 392 S.E.2d 197, 200 (1990)

(citation omitted).     "This discretion . . . extends to determining

whether, in the trial judge's opinion, the interpreter is

performing his or her duties satisfactorily."        Id.

     Although portions of the transcript suggest the interpreter

did not translate some answers word for word, and, at times, the

interpreter had difficulty conveying a precise translation of some

words and concepts, the record does not reflect that the

interpreter failed to perform her duties "within reasonable limits
                7
of accuracy."       Id. at 351, 392 S.E.2d at 201.    The trial court

did not abuse its discretion in admitting the transcript.

     Appellant also argues, because the transcript was

inaccurate, his due process rights were violated.          We disagree

with his premise.

     This Court held in Stubblefield:

          The constitutional guarantee of due process
          "is, in essence, the right to a fair
          opportunity to defend against the State's
          accusations." Chambers v. Mississippi, 410

     7
       Code § 19.2-165 provides, in part, "The transcript in any
case certified by the reporter . . . shall be deemed prima facie
a correct statement of the evidence and incidents of trial."
Appellant does not allege the transcript contained inaccuracies
nor does he offer a "correct" translation of the testimony.


                                  - 5 -
             U.S. 284, 294 (1973). This guarantee
             encompasses both the right of a defendant to
             confront witnesses against him and the right
             to assist in his own defense. See Chambers,
             410 U.S. at 295; Pointer v. Texas, 380 U.S.
400 (1965). The Constitution does not,
             however, guarantee every defendant a perfect
             trial. The rights vouchsafed are practical,
             reasonable rights rather than ideal concepts
             of communication. It is clear in this case
             that the interpreter translated the
             testimony of the victim within reasonable
             limits of accuracy, such that the defendant
             was granted a fair trial. In this case, due
             process was satisfied.

10 Va. App. at 351, 392 S.E.2d at 200-01.    This Court also held,

"[t]he mere fact that the interpreter may have had some

difficulty in translating the testimony, without more, is

insufficient to rebut the presumption that he has acted

properly."     Id. at 350-51, 392 S.E.2d at 200.

     As in Stubblefield, the interpreter here had some problems

translating Ridah's testimony.    However, the record does not

indicate she translated the victim's testimony outside the

"reasonable limits of accuracy."    In fact, appellant has never

suggested any alternative translation of the testimony.

                              CONCLUSION

     We find the transcript of the preliminary hearing was

reasonably accurate and thus, appellant was not denied his due

process rights.    We further conclude the general district court

properly appointed the interpreter, in compliance with Code




                                 - 6 -
§ 19.2-164.    For the reasons stated above, we affirm the

convictions.

                                                             Affirmed.




                                - 7 -